internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-120748-01 date date number release date index number legend x shareholders d1 dear this letter responds to a letter dated date requesting a ruling on behalf of x under sec_1362 of the internal_revenue_code facts x was incorporated on d1 x has two shareholders shareholders it is represented that x intended to be taxed as an s_corporation and that its shareholders believed that a timely s election had been made however form_2553 election by a small_business_corporation was not filed timely x requests a ruling under sec_1362 that its sec_1362 election will be treated as timely made for its taxable_year beginning on d1 law analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides when an s election will be effective generally if an s election is made within the first two and one half months of a corporation's taxable_year then that corporation will be treated as an s_corporation for the year in which the election is made sec_1362 provides that if an s election is made after the first plr-120748-01 two and one half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year following the year in which the s election is made sec_1362 provides that if no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for such taxable_year and sec_1362 shall not apply conclusions based on the facts submitted and representations made we conclude that x’s sec_1362 election will be treated as timely made for its taxable_year beginning on d1 however this ruling is contingent on x filing form_2553 with an effective date of d1 with the appropriate service_center within days from the date of this ruling a copy of this letter should be attached to the form_2553 filed with the service_center except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion concerning whether x otherwise qualifies as an s_corporation this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representative sincerely yours christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
